      Case: 4:18-cv-02394-JRA Doc #: 1 Filed: 10/15/18 1 of 13. PageID #: 1




                     IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF OHIO
                               EASTERN DIVISION




RANDY NELSON                               CASE NO.
401 Willow Drive
Warren, Ohio 44484
                                           JUDGE
      Plaintiff
VS




TRUMBULL COUNTY BOARD                 COMPLAINT
OF COMMISSIONERS                      (JURY DEMAND ENDORSED)
160 HIGH STREET
WARREN, OHIO 44481
and
SHERIFF PAUL MONROE,
IN HIS OFFICIAL CAPACITY
150 HIGH STREET WARREN, OHIO 44481
and
PHILLIP MALVASI, D.O.,
INDIVIDUALLY AND IN HIS OFFICIAL CAPACITY
1017 YOUNGSTOWN WARREN RD. NILES, OHIO 44446
and
JOHN DOE, JAIL STAFF
C/O
TRUMBULL COUNTY JAIL
150 HIGH STREET
WARREN, OHIO 44481

and
     Case: 4:18-cv-02394-JRA Doc #: 1 Filed: 10/15/18 2 of 13. PageID #: 2




JOHN DOE, MEDICAL STAFF
C/O
TRUMBULL COUNTY JAIL
150 HIGH STREET
WARREN, OHIO 44481
Defendants

                                         I
                               PRELIMINARY STATEMENT
     1. This complaint is for Federal civil rights and state actions resulting from the failure of
        Trumbull County officials and medical personnel contracted to protect and provide
        adequate medical care to the Plaintiff while he was incarcerated at the Trumbull
        County Jail.
     2. The Defendants were deliberately indifferent to the Plaintiffs serious medical needs
        causing the Plaintiff both serious and permanent harm violation of Plaintiff’s fourth,
        eight and fourteenth amendment rights.
     3. Each, and every, allegation and/or statement of fact contained herein is incorporated
        throughout and within every Count of the Complaint and therefore need not be
        repetitively stated.
                                                   II
                                           JURISDICTION


     4. Jurisdiction over the claims of the Plaintiffs is conferred on this Court by 28 USC
     5. Sec. 1331, 1332, 1343 (3) an (4).
     6. Plaintiffs allege the unconstitutional deprivation of the Plaintiff's right to adequate
        medical care as guaranteed under the Eight and Fourteenth
     7. Amendments to the U.S. Constitution in violation of 42 USC 1981,1983 and 1985



                                                  III
                                              PARTIES


     8. Plaintiff RANDY NELSON, at all times relevant herein, was a resident of Trumbull
        County, State of Ohio. (hereinafter “NELSON”)
Case: 4:18-cv-02394-JRA Doc #: 1 Filed: 10/15/18 3 of 13. PageID #: 3




9. Defendant Trumbull County is a political subdivision of the State of Ohio and owns,
   operates and maintains responsibility for the Trumbull County Jail where the actions
   and conduct which form the basis of this action occurred. (hereinafter "Trumbull
   County")
10. Defendant Sheriff is the elected Sheriff of Trumbull County whose statutory
   responsibilities include the operation of the Trumbull County Jail (the “Jail”)
   including, but not limited to, the creation, implementation and adherence to Jail and
   State policies and procedures, the training, supervision and discipline of the Jail Staff.
   and the provision of appropriate and adequate medical care to the inmates.
11. The County Sheriff is a defendant in his official capacity as Sheriff of Trumbull
   County.
12. Defendant Phillip Malvasi, D.O.,has on multiple occasions been awarded contracts as
   a medical provider through a bidding process and is an employee, agent or contractor
   with Trumbull County and at all times relevant herein was the medical director or
   person responsible for making County policy with respect to medical policies at the
   jail and is a policymaker within the County Jail.
13. Defendant Malvasi was responsible to provide medical services to the inmates of the
   Jail to develop and implement policies and procedures and to train Jail and medical
   staff on those policies and procedures in accordance with the minimum standards for
   the operation of jails in the State of Ohio as promulgated by the Ohio Legislature to
   ensure the appropriate and adequate medical care of those in the custody of the
   County. Dr. Malvasi is a defendant both in his individual and official capacity.
14. Defendant John Doe Jail Staff are employees, agents, or contractors for
   Trumbull County Jail where the actions and conduct which form the basis of this
   action occurred. (hereinafter "TCJ")
15. Defendant John Doe Medical Staff, was at all times relevant herein, a Corporation,
   individuals or other business entity contracting with Trumbull County to provide
   medical services to the inmates of the Jail to develop and implement policies and
   procedures and to train Jail and medical staff on those policies and procedures to
   ensure the appropriate and adequate medical care of those in the custody of the
   County.
Case: 4:18-cv-02394-JRA Doc #: 1 Filed: 10/15/18 4 of 13. PageID #: 4




16. The John Doe Defendants are other entities, individuals, subsidiaries, predecessors,
   successors, agents, political subdivisions, or others involved in the detention, custody
   and/or care and treatment of the Plaintiff or who exercised control over any such actor
   or who are otherwise liable or vicariously liable or may be liable under the doctrine of
   respondeat superior or any other doctrine of liability for any or all of the acts and or
   omissions alleged herein in this complaint, whose names and liability at the time of
   this filing are yet fully ascertained but which the Plaintiff expects to become known
   through discovery or public records. Once plaintiff has determined the identities of
   the John Doe Defendants Plaintiff will appropriately amend the Complaint and make
   service in accordance with the Civil Rules governing the Court.
17. Each Defendant knew, or should have known, of the substantial and obvious risk of
   serious harm which could result from the denial of the necessary medical treatment to
   the Plaintiff and intentionally and/or recklessly disregarded said risk and are liable in
   both their official and/or individual capacity(ies).
18. That the policies and/or customs at the Jail were the moving force and cause of the
   injuries suffered by the Plaintiffs.
19. That the Defendants implemented policies, procedures or customs which failed to
   provide measures adequate for the treatment of inmates with serious medical needs
   including the life-threatening effects of unassisted drug withdrawal and the physical
   and mental emergencies that result.
20. That affirmative duties were imposed upon Defendant Trumbull County by statute
   and the inherent risks associated with the work itself and thereby constituted non-
   delegable duties for which the failure of Malvasi to perform subjects the County to
   liability
21. The conduct of the Defendants constituted a deprivation of a right secured by the
   Constitution or laws of the United States
22. The damages complained of herein were caused by a person(s) acting under the color
   of state law. 42 U.S.C.A. § 1983.
Case: 4:18-cv-02394-JRA Doc #: 1 Filed: 10/15/18 5 of 13. PageID #: 5




                                           IV
                                         FACTS



23. NELSON, at some time on, or about October 6, 2016 was incarcerated at the
   Trumbull County Jail in Warren, Ohio.
24. In accordance with the policy and procedure of the Jail NELSON advised Jail
   personnel, including the on-site medical staff, of all his medical conditions and
   medications.
25. That in accordance with jail policy and “The Minimum Standards for the Jails in the
   State of Ohio” the Jail had responsibility for the health and care of NELSON to
   ensure his medical well-being while incarcerated.
26. That Jail and medical personnel despite their awareness of the medical condition of
   NELSON, and his recent hospitalization and current alcohol withdrawal, failed to
   ensure that NELSON received the necessary and reasonable care and prescribed
   administration of medication which was reasonably and objectively required for a
   person with NELSON’s obvious medical condition.
27. That NELSON was not adequately monitored by staff after being placed in a
   medically monitored cell block as was warranted by his medical condition.
28. That on October 30, 2016 at approximately 13:00 hrs. both jail and medical personnel
   observed NELSON to be in medical distress and failed to take any immediate
   medically responsible action although aware that NELSON was experiencing severe
   medical complications requiring immediate and comprehensive medical care.
29. While still in the care and custody of the Jail NELSON was observed, by jail staff
   and medical personnel continuing to experience serious medical complications yet
   ignored his medical condition and failed to contact any emergency services as was
   reasonably and objectively necessitated.
30. That Correction Officers on site after observing the medical condition of Nelson were
   deliberately indifferent to NELSON’s obvious medical need.
31. Dr. Malvasi despite being under contract to provide 24 hour physician services and to
   provide adequately trained and certified personnel to the Jail was unavailable and
   unable to provide adequate and necessary medical services and failed to have
Case: 4:18-cv-02394-JRA Doc #: 1 Filed: 10/15/18 6 of 13. PageID #: 6




   adequate and competent staffing of the medical department to ensure the medical
   well-being of the inmates, including NELSON, housed at Trumbull County Jail.
32. That the personnel on duty, both corrections and medical personnel, were deficient in
   training to adequately respond to the medical emergency presented by NELSON
   despite the clearly established legal obligations placed upon them by the laws of the
   United States and the State of Ohio.
33. That Malvasi and the medical Department at Trumbull Jail have a history of
   negligence and obvious and deliberate indifference in regard to the medical
   conditions of the inmates at Trumbull Jail especially when there is a need for
   emergency care.
34. That said Jail Staff negligently and/or unconstitutionally placed NELSON in a
   medically unsafe and hazardous environment and that as a result of the Defendants
   denial and/or refusal to provide the medically prescribed medications and/or
   treatment NELSON suffered permanent and irreparable damages.
35. That as a result of the Jail and medical Staff ‘s negligence and failure to comply with
   its own policies and procedures and failure to provide NELSON adequate medical
   services ultimately resulted in severe and permanent damages to NELSON.
36. That the Defendants subjectively knew of the risks to the inmate’s health, drew the
   inference that a substantial risk of harm to the health of the inmate existed and that
   Defendants consciously disregarded the risk.
37. That the Jail and medical Staff were negligent in the treatment and maintenance of
   Plaintiff 's condition and failed to provide Plaintiff with adequate medical care as
   entitled under the U.S. Constitution and State of Ohio Constitution.
38. NELSON while in the care and custody of the Trumbull County Jail who negligently
   and/or recklessly trained the personnel to which NELSON had been assigned by
   failing to adhere to its own policies and procedures.
39. Defendant County’s Jail and medical staff negligently, recklessly and/or maliciously
   failed to provide proper and adequate care to the Plaintiff who was in their care and
   custody and as a result NELSON is and will continue to suffer damages into the
   indefinite future for which the Defendants are jointly and severally liable.
Case: 4:18-cv-02394-JRA Doc #: 1 Filed: 10/15/18 7 of 13. PageID #: 7




40. As a result of the deliberate indifference and negligence of all Defendants, NELSON
   was subject to serious and otherwise unwarranted emergency surgery and
   unnecessary pain and suffering.
41. Defendants failed to respond reasonably to the risk of serious and substantial harm
   that existed to the Plaintiff even though the seriousness of the Plaintiff's need for
   medical care was obvious, or should have been obvious, even to non-medical
   personnel.
42. Supervisory personnel were engaged in the unconstitutional conduct and subject the
   County to liability due to the existence of a policy, custom, or practice which was
   responsible for the Defendants' improper conduct and resultant injuries.
43. That the County, despite its prior knowledge of the negligence and conscious
   disregard of Malvasi of the Minimum Standards for Jails in Ohio and the contractual
   terms of the agreement of the parties, negligently hired and retained Malvasi as the
   contractor responsible for the medical care of the inmates incarcerated at Trumbull
   Jail
44. Defendants County and Malvasi’s failure to properly supervise and train its Staff,
   inadequate medical training and the proper and humane handling of medical
   emergencies resulted in the injuries suffered by the Plaintiff display a deliberate
   indifference to the constitutional rights of those in their care.
45. Defendants have a history of persistent and widespread constitutional violations and
   conduct of deliberate indifference in the medical treatment of those in their care and
   custody and such conduct was tacitly approved and constitutes official policy
   subjecting the defendants to liability under 42 USC 1983.
46. The conduct of the Defendants was in violation of clearly established law and were
   conducted under the color of State law.
47. Defendant’s had no formal process by which Plaintiff could file a complaint or grieve
   the injurious treatment to which he was subject.
Case: 4:18-cv-02394-JRA Doc #: 1 Filed: 10/15/18 8 of 13. PageID #: 8




                                              V
                                        42 USC 1983
                        MUNICIPAL/SUPERVISORY LIABILITY


48. Plaintiff realleges paragraphs 1 - 47 as if fully rewritten herein.
49. TRUMBULL COUNTY, the municipality is liable under § 1983 because the
   egregious and unconstitutional conduct described herein was the result of the
   execution of a government policy and/or custom by those whose edicts or acts may
   fairly be said to represent official policy and directly resulted in the injuries inflicted
   to the Plaintiff.
50. Defendant’s training program for the care and treatment of NELSON under the care
   and custody of the County was inadequate for the care and medical needs of the
   inmates
51. Defendants County and Malvasi failed to train and supervise both medical and
   correctional staff in the proper and adequate care of the inmates including, but not
   limited to, inmates suffering from serious medical issues not unfamiliar to a
   correctional setting.
52. Defendant County and Malvasi have adopted a policy of non-supervision of its
   employees, agents or contractors amounting to deliberate indifference of inmate’s
   constitutional rights and was the moving force in creating an atmosphere and custom
   of injurious unconstitutional conduct in the medical treatment of its. inmates,
   including NELSON.
53. Defendant County’s failure to adequately address its history and custom of injurious
   unconstitutional conduct in the medical treatment of its inmates infers the County has
   adopted a policy or custom of non-supervision subjecting it to municipal liability.
54. The injuries of NELSON were the result of deliberate indifference of the Defendants
   and for which they are liable under 42 USC 1983.
Case: 4:18-cv-02394-JRA Doc #: 1 Filed: 10/15/18 9 of 13. PageID #: 9




                                          VI
                               Deliberate Indifference
                             All Individual Defendants



55. Plaintiff realleges paragraphs 1 - 54 as if fully rewritten herein.
56. The Defendants failed to take the obvious and necessary actions required despite their
   personal observations and/or knowledge of Plaintiff’s medical condition
57. That Defendants were deliberated indifferent to the serious medical needs of Plaintiff
58. That the inaction of the Defendants constituted deliberate indifference to the serious
   medical needs of Plaintiff.
59. That the inadequacy of the communication system of the Defendants at the Jail
   constituted deliberate indifference to the serious medical needs of Plaintiff and all
   other persons incarcerated at the Trumbull County Jail.




                                               VII
                                          42 USC 1983
                                         Failure to Train



60. Plaintiff realleges paragraphs 1 - 70 as if fully rewritten herein.
61. By admitting NELSON to the Jail, and also through his continued care in the Jail,
   both the medical and correctional Defendants breached their duty to provide medical
   care and safety to Plaintiff consistent with standard medical and correctional
   practices.
62. The conduct of the Defendants was negligent, willful, wanton and reckless and
   breached the duty owed to the inmates incarcerated in the Jail.
63. The Defendants breach of duty included, but is not limited to, failing to keep
   NELSON safe; failing to provide adequate medical care ; failure to ensure the
   competency of the medical and jail staff in the scope of medical and/or mental
   emergencies; neglect of NELSON pre-existing medical needs; failure to timely react
Case: 4:18-cv-02394-JRA Doc #: 1 Filed: 10/15/18 10 of 13. PageID #: 10




    to NELSON immediate medical health needs; failure to provide NELSON medically
    necessary prescribed medications; failure to have a licensed physician on site to
    administer adequate and competent healthcare treatment to NELSON.
 64. All of the Medical Staff lacked the training and/or competence to provide proper
    and/or adequate medical services beyond that permitted by law given their training,
    credentials, and licensing.
 65. It is predictable that placing a medical assistant, lacking the necessary skills,
    knowledge and credentials to handle the situations she will inevitably confront in the
    jail setting will lead to violation of the constitutional rights of inmates.
 66. Malvasi’s failure to train and supervise its medical assistants in meeting their
    constitutional obligations demonstrates its own deliberate indifference to the highly
    predictable consequence that a medical assistant will commit a constitutional
    violation.
 67. Malvasi’s failure to hire supervisory LPN nurses in meeting their constitutional
    obligations and contractual obligations demonstrates its own deliberate indifference
    to the highly predictable consequence that a medical assistant will commit a
    constitutional violation.
 68. That there was not an adequate system in place for the gathering and dissemination
    to equip medical personnel with the data needed to ensure the proper treatment and
    decisions needed to ensure the medical safety of the Plaintiff or any of the persons
    incarcerated at the Trumbull County Jail.
 69. The conduct of Defendants proximately caused NELSON’s injury for which they are
    jointly and severally liable.



                                                VIII
                           Maintenance of An Unconstitutional Policy
                                           42 USC 1983
                                          Pattern Theory



 70. Plaintiff realleges paragraphs 1 - 69 as if fully rewritten herein.
Case: 4:18-cv-02394-JRA Doc #: 1 Filed: 10/15/18 11 of 13. PageID #: 11




 71. Defendants County and Malvasi have ignored a pattern of similar constitutional
    violations which occurred in the past and their failure to act to correct the
    constitutional deficiencies constitutes deliberate indifference.
 72. Defendants policy of inaction constituted deliberate indifference and deliberate
    conduct and was the direct cause of the Plaintiff’s serious injuries



                                                 IX
                                         Trumbull County
                           Negligent Hiring and Retention of Malvasi


 73. Plaintiff realleges paragraphs 1 - 72 as if fully rewritten herein.
 74. Jail officials knew of substantial criticisms and legal actions taken against the prison’s
    contracted medical provider, including its history of misdiagnosis and delayed
    medical treatment of inmates, and that because the County continued to contract with
    Malvasi, and failed to establish policies and training to prevent the provision of
    inadequate medical care,
 75. County and Jail officials consistent and deliberate indifference and acquiescence to
    Malvasi’s failure to train personnel and properly diagnose prisoner’s serious medical
    needs, which over several years has resulted in the death and or serious emergency
    treatment of multiple prisoner’s, states a § 1983 claim against the County for
    deliberate indifference and a constitutional violation to prisoner’s serious medical
    needs in violation of the Eighth Amendment and created an unreasonable risk of harm
    to the inmates including but not limited to NELSON.
 76. Trumbull officials knew of the substantial criticisms, grievances, and legal actions
    taken against Defendant Malvasi because of Malvasi’s history of inadequate medical
    care being provided to inmates, including, but not limited to, unauthorized diagnosis,
    misdiagnosis and delayed medical treatment of inmates in Trumbull Jail.
 77. The work performed by the contractor was/is inherently dangerous because it creates
    a peculiar risk of harm to others unless special precautions are taken and therefore
    constituted a non-delegable duty.
      Case: 4:18-cv-02394-JRA Doc #: 1 Filed: 10/15/18 12 of 13. PageID #: 12




                                                       X
                       INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS


       78. Plaintiff realleges paragraphs 1 - 77 as if fully rewritten herein.
       79. Defendants intentionally inflicted serious emotional distress upon Plaintiff NELSON
           through their intentional, reckless, outrageous and intolerable misconduct to the point
           that it offends the accepted standards of decency and morality expected by a civilized
           society.
       80. The conduct of the defendants proximately caused NELSON severe emotional
           distress.



       WHEREFORE, Plaintiff prays that this Court enter the following judgments against the
Defendants, jointly and severally, in an amount in excess of 75,000.00 on each count of the
complaint for compensatory damages, as well as punitive damages where appropriate, including
but not limited to the following:

A.     Award Plaintiffs compensatory and consequential damages in an amount to be
determined at trial;

B.     Award punitive damages against the individual and corporate defendants in an

amount to be determined at trial;

C.     Grant injunctive relief including, but not limited to, that the County and the County be
under order of the Court to promulgate, adopt, train, maintain and enforce policies to prevent any
future unconstitutional conduct as described herein or as the Court deems necessary;

D.     Award Plaintiffs attorney fees, pre and/or post judgment interest and costs

E.     Such other relief as the Court deems just and equitable
Case: 4:18-cv-02394-JRA Doc #: 1 Filed: 10/15/18 13 of 13. PageID #: 13




                                    Respectfully submitted:

                                    /s/Gilbert W.R. Rucker, III
                                       ______________________________
                                    Gilbert W.R. Rucker, III, Esq. (0034535)
                                    1569 Woodland St.NE, Suite 10
                                    Warren, Ohio 44483
                                    330/392-8392 ofc
                                    330/399-5172 fax
                                    330/647-0855 cell
                                    Attorney for Plaintiff


                                JURY DEMAND
 Plaintiff demands a jury of the maximum amount of jurors allowed by law.


                                    /s/ Gilbert W.R. Rucker, III
                                    _____________________________
                                    Gilbert W.R. Rucker, III
